PER CURIAM.
Defendant was convicted at trial of driving while his operator’s license was revoked on the theory that he operated his vehicle within three days after consuming an alcoholic beverage in violation of an earlier issued restricted driving privilege. See N.C.G.S. § 20-179.3(j). A majority of the Court of Appeals, Chief Judge Hedrick and Judge Parker, with Judge Whichard dissenting, concluded the state’s evidence was insufficient to be submitted to the jury and the trial court erred in not granting defendant’s motion to dismiss. We agree. The decision of the Court of Appeals is
Affirmed.